Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ellison et al (20120088648).
	See example 11 that includes in mole% SiO2 67.62, Al2O3 12.53, B2O3 4.92, MgO 4.07, CaO 6.68, SrO 1.9, BaO 2.17 and SnO2 .05 which falls within the ranges of claims 1 and 2. The strain point is 710.6°C and the liquidus is 1185°C.
	With respect to claim 3, Ellison teaches a glass composition including SiO2 67-70 mole% making the range of 58-67 obvious to one of ordinary skill in the art.
	With respect to claim 4, SnO2 of example 11 is .05 mole%.
	With respect to claim 5, the strain point of example 11 is 710.6°C.
	With respect to claim 6, examples 3-10 have a Young’s modulus greater than 80 GPa.
	With respect to claim 7, example 11 has a CTE of 35 x 10-7.
	With respect to claim 8, and the liquidus viscosity, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

	With respect to claim 9, although the use of OLED is not taught, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  Please note that when applicant claims a composition in terms of function and the composition of the prior art appears to be the same, the Examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection (MPEP 2112). 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danielson et al (20070191207).
	See example 2 which includes in mole% SiO2 66.58, Al2O3 12.14, B2O3 3.99, MgO 5.66, CaO 5.66, SrO 1.96, BaO 3.77 and As2O3 .25 with strain point of 706°C and a liquidus of 1115°C which falls within claims 1-3. Substantially free of As2O3 does not set forth a maximum amount excluded.
	With respect to claim 4, example 65 includes .02 SnO2. 
	With respect to claim 5, example 2 has a strain point of 706°C.
	With respect to claims 6 and 7, example 22 has Youngs modulus of 82.6 and a CTE of 39 x 10-7/°C.
	With respect to claim 8, example 21 has a liquidus viscosity of 104.78 dPa s.
	With respect to claim 9, although the use of OLED is not taught, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  Please note that when applicant claims a composition in terms of function and the composition of the prior art appears to be the same, the Examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection (MPEP 2112).

Claim(s) 1-2,4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al (20140377525).
See example 1 which includes in mole%: SiO2 66.4, Al2O3 13.5, B2O3 4.9, MgO 5.5, CaO 6.3, SrO .7, BaO 2.7 and SnO2 .1 with a strain point of 710°C and liquidus of 1160°C which falls within the  ranges of claims 1 and 2.
With respect to claim 4, example include SnO2 .1 mole%.
With respect to claim 5, example 1 has a strain point of 710°C.
With respect to claim 6, example 1 has a Young’s modulus of 80.7.
With respect to claim 7, example 1 has a CTE of 36.8 x 10-7/°C.
With respect to claim 8, the liquid viscosity of example 1 is 105.3dPA s.
With respect to claim 9, the glass may be used in OLED [0002].
The claims are anticipated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
10/18/2022